Appeal by defendants Kogel from that part of the order of the Supreme Court, Special Term, Dutchess county, entered in Rockland county, July 3, 1935, which directs that upon plaintiff’s examination of the codefendant Matthews before trial the deposition of the said Matthews may be read against each of the defendants on the trial. The appeal is dismissed, without costs, on the ground that the defendants, appellants, herein are not entitled to appeal from the order. The stay heretofore granted is continued for thirty days from the entry of the order herein to permit the defendants Kogel to move at Special Term to vacate the part of the order from which the appeal was taken, if so advised. Scudder, Tompkins, Davis and Johnston, JJ., concur; Lazansky, P. J., not voting.